Matter of Daniela H. (Marilyn A.) (2016 NY Slip Op 05336)





Matter of Daniela H. (Marilyn A.)


2016 NY Slip Op 05336


Decided on July 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2016

Sweeny, J.P., Acosta, Feinman, Kapnick, Kahn, JJ.


1650

[*1]In re Daniela H., and Others, Children Under the Age of Eighteen Years, etc., Marilyn A., Respondent-Appellant, Administration for Children's Services, Petitoner-Respondent.


Simpson & Thacher & Bartlett LLP, New York (Randy Moonan of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Riti P. Singh of counsel), attorney for the children.

Order of disposition, Family Court, Bronx County (Ruben A. Martino, J.), entered on or about April 22, 2015, to the extent it brings up for review, as limited by the briefs, a fact-finding order, same court and Judge, entered on or about March 28, 2015, which found that respondent-mother derivatively neglected her three younger children, unanimously affirmed, without costs.
A preponderance of the evidence supports the court's finding that the excessive amount of school missed by the two older children, as well as their additional tardiness, without adequate excuse, significantly compromised their educational performance and compliance with related services, and thus, that respondent neglected these children and derivatively neglected the three younger children (see Matter of Danny R., 60 AD3d 450 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 5, 2016
DEPUTY CLERK